Exhibit This Share Exchange Agreement (“Agreement”) is entered into by and between Benacquista Galleries, Inc., a Nevada corporation (“BAQG”) and Vibe Records, Inc., a Delaware corporation (“VIBE”) as of April W I T N E S S E T H: WHEREAS, upon the terms and subject to the conditions of this Agreement and in accordance with the General Corporation Law of the State of Delaware (''Delaware Law'') and the corporate law contained in the Nevada Revised Statutes (“Nevada Law”), and for the reasons listed below, VIBE shall exchange 100% of its issued and outstanding shares of stock for shares of BAQG and become a wholly owned subsidiary of BAQG (the “Exchange”); and WHEREAS, the Board of Directors of BAQG has determined that the Exchange is consistent with and in furtherance of the long-term business strategies of BAQG and is fair to, and in the best interest of, BAQG and its stockholders (the ''BAQG Stockholders'') and has approved and adopted this Agreement and has approved the Exchange and the other transactions contemplated hereby; and WHEREAS, the Board of Directors of VIBE has determined that the Exchange is consistent with and in furtherance of the long-term business strategies of VIBE and is fair to, and in the best interest of, VIBE and its stockholders (the ''VIBE Stockholders'') and has approved and adopted this Agreement and has approved the Exchange and the other transactions contemplated hereby and recommended approval and adoption of this Agreement and approval of the Exchange by the VIBE Stockholders; and WHEREAS, for federal income tax purposes, it is intended that the Exchange qualify as a tax-free reorganization under the provisions of Section 368(a) of the United States Internal Revenue Code of 1986, as amended (the ''Code''); NOW, THEREFORE, in consideration of the foregoing and the respective representations, warranties, covenants and agreements set forth in this Agreement, the parties hereto agree as follows: 1. The Exchange Section 1.1. The Exchange. Upon the terms and subject to the conditions set forth in this Agreement, and in accordance with Nevada Law, at the Effective Time (as herein defined), 100% of the issued and outstanding shares of capital stock of VIBE (the “VIBE Shares”) shall be exchanged for 13,390,930 shares of common stock of BAQG (the “BAQG Shares”). Section 1.2. Consummation of the Exchange. Unless this Agreement shall have been terminated and the transactions herein contemplated shall have been abandoned pursuant to Article 8 and subject to the satisfaction or waiver of the conditions set forth in Article 6, the consummation of the Exchange will take place as promptly as practicable after the later of (i) the satisfaction or waiver of the conditions set forth in Article 7 or (ii) April 25, 2008, unless another date, time and place is agreed to in writing by the parties hereto. Section 1.3. Effective Time. As promptly as practicable after the satisfaction or waiver of the conditions set forth in Article 7, the parties hereto shall cause the Exchange to be consummated by the issuance of the BAQG Shares in the names and amounts as listed on Exhibit A attached hereto and totaling 13,390,930 common shares of BAQG stock.The BAQG Shares shall not be adjusted for any stock split, share dividend or recapitalization entered into by BAQG subsequent to this Agreement, provided that such an event does not violate any covenant or representation contained in this Agreement.At the same time, VIBE shall cause the 14,113,hares constituting 100% of the issued and outstanding capital stock of VIBE to be issued in the name of BAQG and exchanged for the BAQG Shares. Section 1.4.Further Actions. At and after the Effective Time, the Surviving Corporation shall take all action as shall be required in connection with the Exchange, including, but not limited to, the execution and delivery of any further deeds, assignments, instruments or documentation as are necessary or desirable to carry out the provisions of this Agreement. 2.
